This Court has examined with care the petition and its exhibits, asking for a rehearing of the three cases above stated.
The first ground stated by the petitioners is: "Because, it is respectfully submitted, the Court by misapprehensions reached the conclusion that the telegrams and letter set forth in the decree of his Honor, Judge Klugh (Case, folios 1915-1820), and in the fifth exception of appellants (Case, folios 1932-1945), were not objected to when introduced in evidence by the plaintiffs, appellants, and for this reason said telegrams and letter, while incompetent in themselves, became competent. The cause of such misapprehension being that the Court overlooked the uncontroverted facts" set up in the petition. In the first place, nowhere in the opinion of this Court or in the judgment of Judge Klugh, were the telegrams and letter referred to by petitioners held to be incompetent testimony, either per se or because unobjected to. The language of this Court on this point was as follows: "We must not be understood, by any means, as expressing any dissatisfaction with the rulings of the Circuit Judge, that the telegrams and letter (set out in his judgment) were competent under the circumstances of this case," and we now affirm such statement. So that it is a mistake, where appellants conclude, as they do in their petition, that this Court regarded the telegrams and letter in question as incompetent testimony only made competent for the purpose of this case, by not being objected to. In the second place, this Court, when referring to the testimony of A.K. Eskridge not being objected to, might very well have relied upon the entire absence of any ground for such objection, *Page 20 
as it appears by the "Case" here, but we find in the "Case" itself, A.K. Eskridge was not allowed to testify as to any of the telegrams and letter now in question in Ross' case, as it appears in page 97 of the "Case," although the witness had been allowed, prior to the ruling by the Court, on the objection of plaintiff's attorneys, to testify without objection as follows: "Well, sir, I received a great many telegrams not any letters" * * * Question: "Who wrote the letters?" Answer: "I had letters coming to me in the name of Jones, Blanton Co. from Mr. Harris, the president of the company; Mr. Johnson, the general manager, and Dr. Black, who was considered to be the assistant general manager for the Augusta Division * * * I received letters from Mr. Harris, stating that everything was all right or would be in a few days, or words to that effect." Question: "What did you do with them?" Answer: "I delivered them very frequently to the contractors as they would come to the office." See, also, at pages 276 to 277 of the "Case", and it will be seen that the letter and telegrams were admitted without objection. See, also, pages 360 to 362 of the "Case," where it appears that Eskridge testified, without objection, that the letter and telegrams were exhibited, and the same produced and put in evidence. It is true, at folios 387 to 390, objection was made, but the objection was sustained and the testimony was not admitted, but that was only at the hearing of the first case by Judge Townsend.
As to the reference by the appellants to their objections found at folios 640 to 644, if they will examine the "Case," they will find that such citation of objections has reference to the testimony of Ormond and not that of Eskridge. Ormond was their witness, and no reference is made to his testimony in the opinion of the Court.
In the opinion of this Court, it is admitted that appellants did object to testimony by the use of the words "objected to," either printed in the body of the testimony or in the margin, but the reference to the absence of such words in the "Case" *Page 21 
itself in relation to the witness Eskridge's testimony is above stated.
The second ground has reference to this Court having overlooked the fact that the Circuit Judge based his conclusion upon incompetent testimony. We have already answered this objection in considering the appellant's first ground for a rehearing. No reference is needed to establish the fact that the Circuit Judge did make use of the telegrams and letter in question for a certain purpose, which purpose this Court has already declared to be proper and legitimate.
It follows, therefore, that the petition for a rehearing must be dismissed, and the further stay of the remittitur in each of these three cases denied.